Citation Nr: 1435308	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hay fever (allergic rhinitis).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 25, 1960 to December 16, 1960.  It appears that he also had subsequent periods of ACDUTRA from July 15 to July 30, 1961; August 12 to August 25, 1962; July 30 to August 16, 1963; July 30 to August 15, 1964; and July 17 to August 1, 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for hay fever.

The Board previously remanded this issue in January 2013 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.

The Board, in part, remanded the appellant's claim in January 2013 in order for the RO/AMC to schedule him for an appropriate VA examination.  He was scheduled for a VA examination in May 2013 but was unable to appear since he was out of town.  Subsequently, the appellant's representative contacted the RO requesting to reschedule the appellant for a VA examination.  A review of the record indicates that he was not rescheduled for a VA examination.  As such, the Board once again must remand this issue for a VA examination.

Subsequent to the January 2013 Board remand, records were received clarifying that the appellant's service from June 25, 1960 to December 16, 1960 was ACDUTRA.  Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves. 38 U.S.C.A. § 101(23)(A).  

The evidentiary presumptions of sound condition at entrance to service and aggravation during service of preexisting diseases or injuries that undergo an increase in severity during service do not extend to those whose service connection claim is based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44-45 (2010); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); Acciola v. Peake, 22 Vet. App. 320, 324 (2008); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.').  Thus, the questions posed on remand to the VA examiner are modified, as set forth below.

Finally, an effort should be made to ensure that the appellant's complete U.S. Army Reserve treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain a complete copy of the appellant's service treatment records related to his service in the U.S. Army Reserves, dated from April 1960 to April 1966.

2.  Thereafter, schedule the appellant for a VA examination of his hay fever (allergic rhinitis).  All necessary tests should be performed, and the examiner should identify all current respiratory disorders, to include hay fever.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, and the lay statements and assertions.

As noted above, the appellant served on ACDUTRA from June 25, 1960 to December 16, 1960.  It appears that he also had subsequent periods of ACDUTRA from July 15 to July 30, 1961; August 12 to August 25, 1962; July 30 to August 16, 1963; July 30 to August 15, 1964; and July 17 to August 1, 1965.

The examiner should offer an opinion as to following questions:  

(a) Whether it is at least as likely as not (50% or greater probability) that any currently diagnosed respiratory disorder, including hay fever, had its clinical onset during the appellant's period(s) of Reserve service or is related to any incident of that service. 

(b) Did any currently diagnosed respiratory disorder, including hay fever, pre-exist the appellant's period(s) of Reserve service?  If so, was it aggravated beyond the natural progression of the disease during that period of service?

The examiner should provide a clear and thorough rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  The claims folder should be made available to the examiner in conjunction with the examination and the report thereof should reflect that such review occurred.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

4.  Finally, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

